An unpub|ishlLd order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE OF NEVADA

EARNEST PHILLIPS, No. 65874
Appellant,

vs. 

THE STATE OF NEVADA, F am § D
Respondent. JUL 2 5 2014

T ClE K. L|NDEMAN
SUPR M

    

ORDER DISMISSING APPEAL

This is an appeal from a purported pretrial order of the
district court "Waiving the Defendant Right’s to an [sic] Speedy Trial."
Eighth J udicial District Court, Clark County; Kathleen E. Delaney, Judge.

We lack jurisdiction to consider this appeal because no statute
or court rule provides for an appeal from such an order. See C'astillo v.
State, 106 Nev. 349, 352, 792 P.Zd 1133, 1135 (1990). Therefore, we

ORDER this appeal DISMISSED.

 , J.
Pickering j
l¢"`)°~'°s€\{*z~ J.  , J.
Parraguirre v Saitta

cc: Hon. Kathleen E. Delaney, District Judge

Clark County Public Defender

Attorney General/Carson City

Clark County District Attorney

_Eighth District Court Clerk

Earnest Phillips

Supnsms Counr
oF
NEvAoA

  ® 14 - 24371